Fourth Court of Appeals
                                     San Antonio, Texas
                                          April 08, 2013

                                       No. 04-12-00769-CV

         CHESAPEAKE EXPLORATION, L.L.C., and Chesapeake Operating, Inc.,
                        Appellants / Cross-Appellees

                                                v.

MARTHA ROWAN HYDER, Individually and as Independent Executrix and Trustee under the
 Will of Elton M. Hyder, Jr., Deceased, and as Trustee under the Elton M. Hyder Jr. Residuary
   Trust, and as Trustee of the Elton M. Hyder Jr. Marital Trust, Hyder Minerals, Ltd., Brent
Rowan Hyder, Individually and as Trustee under the Geoffrey Hyder Trust, and as Trustee under
  the Charles Hyder Trust, Whitney Hyder More, Individually and as Trustee under the Elton
 Matthew Hyder IV Trust and as Trustee under the Samuel Douglas More Trust, and as Trustee
    under the Lili Lowdon Hyder Trust, and as Trustee under the Peter Rowan More Trust,
                                  Appellees / Cross-Appellants

                        From the 17th District Court, Tarrant County, Texas
                                  Trial Court No. 17-244547-10
                         Honorable Melody M. Wilkinson, Judge Presiding

                                         ORDER

       In this appeal, the trial court signed a judgment on August 7, 2012. Appellants
Chesapeake Exploration. L.L.C. and Chesapeake Operating, Inc. timely filed a notice of appeal;
Cross-Appellants Martha Rowan Hyder and others timely filed a notice of cross-appeal. The
appellate record was complete on March 20, 2013. Appellants’ and Cross-Appellants’ briefs are
due on April 19, 2013. On April 3, 2013, the parties filed a joint motion to establish a
consolidated briefing schedule.
        The parties’ joint motion is GRANTED. The parties shall file their briefs according to
the following schedule:

        Due Date            Appeal                         Cross-Appeal
        May 24, 2013        Appellants’ opening brief
        June 28, 2013       Appellees’ response brief      Cross-Appellants’ opening brief
        July 19, 2013       Appellants’ reply brief        Cross-Appellees’ response brief
        August 8, 2013                                  Cross-Appellants’ reply brief

       The parties shall combine their briefs into a maximum of two briefs per side as follows:
       1.   an Appellants’ brief,
       2.   a combined Appellees’ brief and Cross-Appellants’ brief,
       3.   a combined Appellants’ reply and Cross-Appellees’ brief, and
       4.   a Cross-Appellants’ reply brief.
       The briefs shall comply with the length and content requirements established by the
applicable Rules. See, e.g., TEX. R. APP. P. 9.4(i), 38.1, 38.2, 38.3. Given the court’s approval
of the parties’ joint motion for the requested due dates, the court does not expect to entertain
motions to extend the filing deadlines. See, e.g., TEX. R. APP. P. 10.5(b), 38.6(d).



                                                    ___________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle, Clerk of Court